This was an action of trespass, for breaking and entering the plaintiff’s close in the town of Cumberland, and cutting and carrying away a quantity of hay. The general issue was pleaded and joined. Both parties claimed title under one David Spear, * — - the defendants by deed, and the plaintiff by the levy of an execution. To the validity of this levy, the defendant objected.-1. Because the appraisers were not sworn to satisfy the execution, “ and dll fees.” 2. Because two of the appraisers were ^chosen by the officer, and it did not appear that the defendant had been notified to choose an appraiser — though the return did state that the debtor refused to choose. 3. Because the appraisers appraised the estate, subject to the contingent right of dower in the wife of the debtor.
These objections were overruled by Parris J., and a verdict was thereupon taken for the plaintiff, which was to stand, or be set aside, as the opinion of the whole Court should be upon the correctness of the foregoing ruling.
And now, after the cause had been briefly spoken to, by Daveis for the plaintiff, and Longfellow for the defendant, the Court sustained the ruling of the Judge at nisi prius, and ordered judgement on the verdict.